 1   CASSANDRA STAMM
     Attorney for Colter O'Dell
 2   1001 Fourth Avenue Suite 4400
 3   Seattle, WA 98154
     phone: (206) 264-8586
 4   fax: (206) 447-1427
     email: casey@seattlecriminalattorney.com
 5

 6

 7

 8

 9

10                              UNITED STATES DISTRICT COURT
11                               FOR THE DISTRICT OF ALASKA

12   UNITED STATES OF AMERICA,

13                         Plaintiff,                    NO. 3:19-cr-00026-TMB-DMS
14          v.
15                                                       DEFENDANT     COLTER    O'DELL'S
     COLTER O'DELL,                                      NOTICE OF JOINDER IN DOCKET SUB.
16                                                       NO. 661
                           Defendant.
17

18          COMES NOW defendant Colter O'Dell, by and through his attorney Cassandra Stamm,
19
     and hereby joins in Roy Naughton's Motion to Change Venue filed December 24, 2020, Docket
20
     Sub. No. 661.
21
            Signed this 28th day of December, 2020, at Seattle, Washington.
22

23                                                   /s/ Cassandra Stamm
                                                     WSBA No. 29265
24                                                   Attorney for Colter O'Dell
                                                     1001 Fourth Avenue Suite 4400
25                                                   Seattle, WA 98154
                                                     tel: (206) 264-8586
26                                                   fax: (206) 447-1427
                                                     casey@seattlecriminalattorney.com
                                                                      Law Offices of Cassandra Stamm, PLLC
                                                                                                     Safeco Plaza
                                                                                1001 Fourth Avenue Suite 4400
                                                                                     Seattle, Washington 98154
                                                                                             tel: (206) 264-8586
     NOTICE OF JOINDER                          -1                                          fax: (206) 447-1427
         Case 3:19-cr-00026-TMB-DMS Document 664 Filed 12/28/20 Page 1 of 2
 1

 2                                 CERTIFICATE OF SERVICE
 3
            I hereby certify that on December 28, 2020, I electronically filed the foregoing with the
 4
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 5
     Government and counsel for the codefendants.
 6

 7                                                   /s/ Cassandra Stamm
                                                     WSBA No. 29265
 8                                                   Attorney for Colter O'Dell
                                                     1001 Fourth Avenue Suite 4400
 9                                                   Seattle, WA 98154
                                                     tel: (206) 264-8586
10                                                   fax: (206) 447-1427
11                                                   casey@seattlecriminalattorney.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                      Law Offices of Cassandra Stamm, PLLC
                                                                                                     Safeco Plaza
                                                                                1001 Fourth Avenue Suite 4400
                                                                                     Seattle, Washington 98154
                                                                                             tel: (206) 264-8586
     NOTICE OF JOINDER                          -2                                          fax: (206) 447-1427
         Case 3:19-cr-00026-TMB-DMS Document 664 Filed 12/28/20 Page 2 of 2
